IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51088
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

PATRICIA ANN SHAW,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-88-CR-10-2
                               W-97-CA-122
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Patricia Ann Shaw, federal prisoner # 40010-080, has filed a

motion for leave to proceed in forma pauperis (“IFP”) in the

appeal of the district court’s order denying her motion to

correct her sentence under Fed. R. Civ. P. 60(b)(6) as an attempt

to circumvent the requirements for successive motions under 28

U.S.C. § 2255.    Shaw cannot show that the district court erred.

See United States v. Rich, 141 F.3d 550, 551 (5th Cir. 1998).

Because Shaw’s appeal does not present a nonfrivolous issue, her

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-51088
                               -2-

motion to proceed IFP is DENIED and her appeal is DISMISSED as

frivolous pursuant to 5th Cir. R. 42.2.   See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).

     MOTION DENIED; APPEAL DISMISSED.